Ames, J.
The objection that Sturges had no authority to sign the bond in the name of the firm, and thereby to bind his partner, cannot avail the defendant George Odiorne. Both of the partners are defendants in this suit, and their default is an admission that the instrument declared upon was duly executed by them. It must be taken, therefore, as a fact in the case, that the signature by Sturges was affixed to the bond, either with the previous authority or subsequent ratification of his copartner, a circumstance which distinguishes the case from Russell v. Annable, 109 Mass. 72.
The bond was signed and sealed by the defendant, and was delivered to the obligee in that condition. The jury have found that he signed it as a party to the instrument. Under such a state of facts, it is immaterial that he was not named in the bond itself as a party. Smith v. Crooker, 5 Mass. 538.

Exceptions overruled.